Case 6:17-cr-00327-DDD-CBW Document 265 Filed 11/20/18 Page 1 of 2 PageID #: 1233



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION
                               (HELD IN ALEXANDRIA)

  UNITED STATES OF AMERICA                       CASE NO. 6:17-CR-00327-02

  VERSUS                                         JUDGE DRELL

  DAVID WAYNE WILLIAMS (02)                      MAGISTRATE JUDGE WHITEHURST

                                   MINUTES OF COURT:
                                         Sentencing
   Date:               November 20, 2018     Presiding: Judge Dee D. Drell
   Court Opened:       2:00 p.m.             Courtroom Deputy: Greta Roaix
   Court Adjourned:    2:50 p.m.             Court Reporter:      Cathleen Marquardt
   Statistical Time:   00:00                 Courtroom:           2nd Floor Courtroom

                                     APPEARANCES
   Luke Walker (AUSA standing in for       For   United States of America
   Dominic A Rossetti (AUSA)
   Frank Granger (CJA)                     For   David Wayne Williams (02)
   David Wayne Williams (02)                     Defendant

                                        PROCEEDINGS

   Sentencing Hearing
   Defendant advised of his right to appeal
   Defendant is remanded into the custody of the U. S. Marshal


  Filings:      Witness List



   Sentence as to Count 1 of the Indictment: Imprisonment for 97 months, with credit
   for time served in the custody of the U. S. Marshal Service, beginning March 20, 2018.
   Supervised release for a term of 3 years; Fine: Waived; Interest: Waived; Assessment
   of $100, due immediately.

   Sentence as to Count 2 of the Indictment: Imprisonment for 97 months, with credit
   for time served in the custody of the U. S. Marshal Service. The defendant’s sentence
   is to run concurrently with count 1; Supervised Release for a term of 3 years, to run
   concurrently with count 1; Fine: Waived; Interest: Waived; Assessment of $100, due
   immediately.
Case 6:17-cr-00327-DDD-CBW Document 265 Filed 11/20/18 Page 2 of 2 PageID #: 1234



  Sentence as to Count 3 of the Indictment: Imprisonment for 97 months, with credit for
  time served in the custody of the U. S. Marshal Service. The defendant’s sentence is to
  run concurrently with count 1 and 2; Supervised Release for a term of 4 years, to run
  concurrently with count 1; Fine: Waived; Interest: Waived;

  Sentence as to Count 4 of the Indictment: Imprisonment for 60 months, with credit for
  time served in the custody of the U. S. Marshal Service. The defendant’s sentence is to run
  consecutively with count 1, 2 and 3; Supervised Release for a term of 3 years, to run
  concurrently with count 1; Fine: Waived; Interest: Waived;
